DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/06/2022. 
Claim(s) 1, 9, 11-13, 15 and 17 are currently pending. 
Claim(s) 1 ha1 been amended. 
Claim(s) 2-8, 10, 14 and 16 have been canceled. 
Claim(s) 17 has been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/06/2022, with respect to the rejection of claim(s) 1, 9, 11-13, 15 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 1, 9, 11-13, 15 and 17 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 9, 11-13, 15 and 17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach of fairly suggest the limitations “an average value (Ra(ave)) of a surface roughness (Ra) of a film surface measured at a front surface and a rear surface of 0.05-0.23 µm” in combination with “a maximal micropore diameter obtained by using a mercury porosimeter is in a range of 0.08 to 0.18 µm” in the context of other limitations recited in the claims.
Kikuchi teaches a microporous polyolefin film having an average penetrating pore diameter of 0.05 µm to 0.2 µm [paragraphs 0003 and 0071].  However, said parameter is not the same as the maximal pore diameter recited in the claims.  Tanaka teaches an average value of a surface roughness in a range of from 0.05 to 0.3 [paragraph 0005].  The prior art of record does not provide any teaching, suggestion or motivation that would lead one of ordinary skill to provide a combination of the parameters as set forth in the claims. Further, the claimed invention results in a minimal increase in Gurley value after pressurization which represents an unexpected result, and therefore establishes criticality of the parameters over the claimed ranges.  Accordingly, claim 1 is allowed.
Regarding claims 9, 11-13, 15 and 17
	Claims 9, 11-13, 15 and 17 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721